                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :     Chapter 11
                                                             :
M & G USA CORPORATION, et al.,                               :     Case No. 17-12307 (BLS)
                                                             :
                                    Debtors.1                :     (Jointly Administered)
                                                             :
                                                             :     Objection Deadline: Jan. 4, 2019 at 4:00 p.m. (ET)
                                                             :     Hearing Date: Jan. 16, 2019 at 10:00 a.m. (ET)
------------------------------------------------------------ x

                    FOURTH INTERIM APPLICATION OF
                 MILBANK, TWEED, HADLEY & McCLOY LLP
       FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
       AND FOR REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL
      TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE
          PERIOD FROM AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

Name of Applicant:                                               Milbank, Tweed, Hadley & McCloy LLP

Authorized to Provide Professional Services to:                  Official Committee of Unsecured Creditors

Date of Retention:                                               December 28, 2017 nunc pro tunc to
                                                                 November 13, 2017

Period for which compensation
and reimbursement are sought:                                    August 1, 2018 through
                                                                 October 31, 2018

Amount of Compensation sought as actual,
reasonable, and necessary:                                       $702,794.75

Amount of Expense Reimbursement sought
as actual, reasonable, and necessary:2                           $55,120.27

1
        The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
        numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
        Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
        & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
        USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
        American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears
        Road, Suite 240, Houston, Texas 77067.
2
        This amount is inclusive of expenses incurred for website services from August 1, 2018 to October 31,
        2018 in accordance with this Court’s Order Establishing Information Sharing Procedures for Compliance
                                                          1
This is a(n):      monthly      X    interim       final application

Summary of Monthly Fee Applications for Interim Period:

                                           Requested                      Approved/
                                                                                                     Holdback
                                                                       Pending Approval             Fees (20%)
   Date Filed         Period           Fees         Expenses           Fees          Expenses       Requested
                                                                      (80%)           (100%)           Fees

 Docket No.
 1860
                     8/1/18 –
                                    $225,113.00 $36,114.55        $180,090.40       $36,114.55       $45,022.60
 Date Filed:         8/31/18
 September 14,
 2018


 Docket No.
 1980
                     9/1/18 -
                                    $283,545.25 $3,138.44         $226,836.20        $3,138.44       $56,709.05
                    9/30/18
 Date Filed:
 October 12,
 2018

 Docket No.
 2067
                      10/1/18 -
                      10/31/18 $194,136.50 $15,867.28             $155,309.20       $15,867.28       $38,827.30
 Date Filed:
 November 15,
 2018
  TOTALS:                           $702,794.75 $55,120.27         $562,235.80      $55,120.27 $140,558.95




Summary of Any Objections to Monthly Fee Applications: None received to date.




        with 11 U.S.C. §§ 1102(b)(3) and 1103(c) by the Official Committee of Unsecured Creditors Nunc Pro
        Tunc to November 13, 2017 [Docket No. 626]. Likewise, this amount is inclusive of expenses incurred
        during the same period by certain other professionals who assisted the Committee.
                                                      2
       PLEASE TAKE NOTICE that, Milbank, Tweed, Hadley & McCloy LLP (the “Applicant”

or “Milbank”), Counsel to the Official Committee of Unsecured Creditors (the “Committee”), has

today filed this Fourth Interim Application of Milbank, Tweed, Hadley & McCloy LLP for

Allowance of Compensation for Services Rendered and for Reimbursement of Expenses Incurred

as Counsel to the Official Committee of Unsecured Creditors for the Period from August 1, 2018

through October 31, 2018 (the “Interim Fee Application”) pursuant to this Court’s Order

Authorizing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals [Docket No. 308] entered in these chapter 11 cases on November 30, 2017 (the

“Interim Compensation Order”).

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the Interim Fee

Application must be made in accordance with the Interim Compensation Order and must be filed

with the Clerk of the Court and served upon and actually received by the following parties, on or

before January 4, 2019 at 4:00 p.m. (ET) (the “Objection Deadline”): (i) the Debtors, c/o M &

G USA Corporation, 450 Gears Road, Suite 240, Houston, Texas 77067 (Attn: Dennis Stogsdill);

(ii) Debtors’ Counsel, (A) Jones Day, 250 Vesey Street, New York, New York 10281 (Attn: Scott

J. Greenberg, Esq. and Stacey L. Corr-Irvine, Esq.), and (B) Pachulski Stang Ziehl & Jones LLP,

919 N. Market Street, 17th Floor, Wilmington, Delaware 19899 (Attn: Laura Davis Jones, Esq.,

James E. O’Neill, Esq. and Joseph M. Mulvihill, Esq.); (iii) the Office of the United States Trustee,

844 King Street, Suite 2207, Wilmington, Delaware 19801 (Attn: Hannah McCollum, Esq.);

(iv) Counsel to Banco Inbursa S.A., Institucion De Banca Multiple, Grupo Financiero Inbursa,

Cleary Gottlieb Steen & Hamilton LLP, 450 Park Ave., Fl. 28, New York, New York 10022 (Attn:

Lisa M. Schweitzer, Esq., Kara A. Hailey, Esq., Philip A. Cantwell, Esq. and Chelsey Rosenbloom,

Esq.); and (v) Counsel to the Official Committee of Unsecured Creditors, (A) Milbank, Tweed,

Hadley & McCloy, LLP, 28 Liberty Street, New York, New York 10005-1413 (Attn: Dennis F.
                                                 3
Dunne, Esq.), and (B) Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, Delaware

19801 (Attn: J. Kate Stickles, Esq.). Only those objections that are timely filed with the Court and

served on and actually received by the foregoing notice parties by the Objection Deadline will be

considered by the Court.

       PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE FINAL

RELIEF SOUGHT IN THE APPLICATION, IF NECESSARY, WILL BE HELD BEFORE THE

HONORABLE BRENDAN L. SHANNON, CHIEF UNITED STATES BANKRUPTCY COURT

JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF

DELAWARE, 824 MARKET STREET, 6TH FLOOR, COURTROOM NO. 1, WILMINGTON,

DELAWARE 19801.

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE

RELIEF REQUESTED BY THE INTERIM FEE APPLICATION WITHOUT FURTHER

NOTICE OR HEARING.

       PLEASE TAKE FURTHER NOTICE that, in each case with regards to the period of

August 1, 2018 through and including October 31, 2018, (i) attached hereto as Exhibit A is a

summary of compensation by each professional of the Applicant that worked on the above-

captioned chapter 11 cases, (ii) attached hereto as Exhibit B is a summary of compensation by

project category, (iii) attached hereto as Exhibit C is an expense summary, (iv) attached hereto as

Exhibit D are the Applicant’s customary and comparable compensation disclosures, (v) attached

hereto as Exhibit E is the Budget for Milbank, Tweed, Hadley & McCloy LLP, Counsel to the

Official Committee of Unsecured Creditors for the Period from August 1, 2018 through October

31, 2018 (the “Budget”) and the Staffing Plan for Milbank, Tweed, Hadley & McCloy LLP,

Counsel to the Official Committee of Unsecured Creditors for the Period from August 1, 2018
                                                 4
through October 31, 2018 (the “Staffing Plan”), (vi) attached hereto as Exhibit F is a summary of

fees and hours budgeted compared to fees and hours billed, (vii) attached hereto as Exhibit G are

certain additional disclosures related to the Interim Fee Application, and (viii) attached hereto as

Exhibit H is a certification, wherein a member of Milbank certifies to certain matters addressed

in the Interim Compensation Order.




                                                 5
Dated: December 14, 2018
New York, New York         /s/ Abhilash M. Raval
                           Dennis F. Dunne (admitted pro hac vice)
                           Abhilash M. Raval (admitted pro hac vice)
                           Lauren C. Doyle (admitted pro hac vice)
                           MILBANK, TWEED, HADLEY & McCLOY LLP
                           28 Liberty St.
                           New York, NY 10005
                           Telephone: (212) 530-5000
                           Facsimile: (212) 822-5846
                           Email: ddunne@milbank.com
                                   araval@milbank.com
                                   ldoyle@milbank.com


                           Counsel for the Official Committee of Unsecured
                           Creditors




                             6
